Exhibit 10.3.8

Amendment No. 1

to the Employment Agreement with David W. Hitchcock

This Amendment No. 1 to the Employment Agreement dated as of May 24, 2007 (the
“Agreement”), between Syniverse Technologies, Inc. (the “Company”), Syniverse
Holdings, Inc. and David W. Hitchcock (“Executive”) is made this 18 day of
December 2008.

The Company and Executive have determined that it is in their best interests to
amend the Agreement to include special provisions intended to ensure documentary
compliance with Internal Revenue Code Section 409A relating to deferred
compensation. In consideration of the mutual covenants contained herein and the
continued employment of Executive by the Company, the parties agree as follows:

1. Section 409A. The Agreement is hereby amended by adding the following
Section 25:

“25. Provisions Relating to Section 409A of the Code.

(a) General. This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code) (“Section
409A”). Nevertheless, the tax treatment of the amounts or benefits provided
under the Agreement is not warranted or guaranteed. Neither the Company nor its
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
the application of Section 409A.

(b) Separation from Service. Notwithstanding anything in this Agreement to the
contrary, as required by Section 409A, the severance payments under subsection
4(d)(i), whether payable by reason of subsections 4(b), (d) or (e), and any
other amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A and that would otherwise be payable or
distributable hereunder by reason of Executive’s termination of employment
(collectively, the “Termination Benefits”), will not be payable or distributable
to Executive unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A (without giving effect to any elective provisions that may be
available under such definition). This provision does not prohibit the vesting
of any amount upon Executive’s termination of employment or the determination of
the amounts owed to him due to such termination. If this provision prevents the
payment or distribution of any amount or benefit, such



--------------------------------------------------------------------------------

payment or distribution shall be made on the date, if any, on which an event
occurs that constitutes a Section 409A-compliant “separation from service,” or
such later date as may be required by subsection (c) below.

(c) Six-Month Delay in Certain Circumstances. Notwithstanding anything in this
Agreement to the contrary, as required by Section 409A, if the severance
payments under subsection 4(d)(i), whether payable by reason of subsections
4(b), (d) or (e), or any other Termination Benefit, become payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Company under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes), the amount
of such severance payment or other Termination Benefit that would otherwise be
payable during the six-month period immediately following Executive’s separation
from service will be accumulated and Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of
(i) a date no later than thirty (30) days following Executive’s death or
(ii) the first day of the seventh month following Executive’s separation from
service, whereupon the accumulated amount will be paid or distributed to
Executive on such date and the normal payment or distribution schedule for any
remaining payments or distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Section 409A; provided, however, that the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or a committee thereof, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company,
including this Agreement.

(d) Timing of Waiver and Release of Claims. Whenever in this Agreement the
provision of payment or benefit is conditioned on Executive’s execution and
non-revocation of a waiver and release of claims, such waiver and release must
be executed, and all revocation periods must have expired, within 60 days after
the date of termination of Executive’s employment, but the Company may elect to
commence payment at any time during such 60-day period.

(e) Timing of Reimbursements and In-kind Benefits. If Executive is entitled to
be paid or reimbursed for any taxable expenses under this Agreement, including
but not limited to subsection 3(f) and Section 22, and such payments or
reimbursements are includible in Executive’s federal gross taxable income, the
amount of such expenses reimbursable in any one calendar year shall not affect
the amount reimbursable in any other calendar year, and the reimbursement of an
eligible expense must be made no later than December 31 of the year after the
year in which the expense was incurred. No right of Executive to reimbursement
of such expenses shall be subject to liquidation or exchange for another
benefit. Any reimbursement shall be for expenses incurred during Executive’s
lifetime (or during a shorter period of time specified in this Agreement).

 

- 2 -



--------------------------------------------------------------------------------

(f) Treatment of Installment Payments. Each installment payment of severance
benefits shall be considered a separate payment, as described in Treas. Reg.
Section 1.409A-2(b)(2), for purposes of Section 409A.”

2. Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect.

IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
duly executed.

 

SYNIVERSE TECHNOLOGIES, INC. By:  

/s/ Leigh M. Hennen

Name:  

Leigh M. Hennen

Title:  

Chief Human Resources Officer

SYNIVERSE HOLDINGS, INC. By:  

/s/ Leigh M. Hennen

Name:  

Leigh M. Hennen

Title:  

Chief Human Resources Officer

EXECUTIVE

/s/ David W. Hitchcock

DAVID W. HITCHCOCK

 

- 3 -